           Case MDL No. 2997 Document 51-1 Filed 03/23/21 Page 1 of 2




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: BABY FOOD MARKETING,
SALES PRACTICES AND PRODUCTION                                 MDL No. 2997
LIABILITY LITIGATION


                                     PROOF OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appearance has

been electronically filed with the United States Judicial Panel on Multidistrict Litigation on March

23, 2021 via the Court’s CM/ECF system, which will send notice of electronic filing to all parties

of record. A copy was also served by ECF, Email or U.S. First-Class Mail, on March 23, 2021, to

the following:


       Christina Sarchio
       DECHERT LLP
       502 Carnegie Center, Suite #104
       Princeton, NJ 08540-7814
       christina.sarchio@dechert.com

       Hope Freiwald
       DECHERT LLP
       2929 Arch Street
       Philadelphia, PA 19104-2808
       hope.freiwald@dechert.com

       Mark Cheffo
       DECHERT LLP
       1095 Avenue of the Americas
       New York, NY, 10036-6797
       mark.cheffo@dechert.com
          Case MDL No. 2997 Document 51-1 Filed 03/23/21 Page 2 of 2




      Dale J. Giali
      Keri E. Borders
      MAYER BROWN LLP
      350 S. Grand Ave., 25th Floor
      Los Angeles, CA 90071-1503
      dgiali@mayerbrown.com
      kborders@mayerbrown.com

      Counsel for Defendants Campbell Soup Company and Plum PBC


Dated: March 23, 2021                             Respectfully submitted,


                                                  /s/ Gary E. Mason
                                                  Gary E. Mason
                                                  MASON LIETZ & KLINGER LLP
                                                  5101 Wisconsin Avenue NW, Suite 305
                                                  Washington, D.C. 20016
                                                  Phone: (202) 429-2290
                                                  Fax: (202) 429-2294
                                                  gmason@masonllp.com

                                                  Attorney for Plaintiff Erin Smid

                                                  Case No. 1:21-cv-02417-NLH-KMW




                                         2
